Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on June 24, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        
Response to Amendment
Appellants’ arguments filed on June 24, 2021 have been fully considered but they are not persuasive for the reasons noted below. The rejection of claims 1-35 under 35 U.S.C. 101 as the claimed invention is directed to abstract idea without significantly more has been maintained. Upon further consideration, a new ground of rejection on the merits over prior art is also included in the instant office action. No claims are allowed.  
Explanation of Rejection
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In reference to claims 1-35: the claimed invention is directed to abstract idea without significantly more. In reference to claim 1, in prong 1: a judicial exception is citied: i.e., the claim recites “pairing the storm related metadata to a plurality of storm forecasts, [and] adjusting the storm forecasts based on the storm –related metadata, [and then] producing an ideal blended storm forecast” is drafted as a process that under the broadest reasonable interpretation reads on human thought process, or mental processes and/or mathematical computations. This judicial exception is not integrated into a practical application because the limitation noted above, under the broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematical computations, but for recitation of generic computer components, such as data gathering components in a network environment (tropical cyclone ensemble forecasting system (TCEFS) (a networked generic computers), and user interface, such  
In prong 2: the abstract idea, i.e., performance of the mind and/or mathematical computation is not integrated into a practical application: as noted above, the claim recites generic computer components, such as data gathering components in a network environment (tropical cyclone ensemble forecasting system (TCEFS) (a networked generic computers), and user interface, such as a display for end user information display. Nothing in the claim(s) element precludes the steps noted from practically being performed in the mind and/or being a mathematical concept. The mere nominal recitation of systems for collecting weather forecasts from various agencies and displaying the computation of the mind and/or mathematical computation output on to a display for the end user does not take the claim limitation out of the mental and/or mathematical computational processing groups. Thus the claim recites a mental and/or mathematical computational process. 
In general the collection of a plurality of forecast data is recited at a higher level of generality, and amounts to a mere data gathering. The display of the corrected forecasted data is a generic computer function. The combination of these additional elements is no more than mere mental and/or mathematical process or the abstract idea using a generic computer. Therefore, the claim is directed to the abstract idea. 
The instant specification does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The analysis for claims 20 and 34 is also similar to claim 1 of the instant application. 
The dependent clams when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that the independent claims are not directed to an abstract idea for the same reasons noted above. 
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 14-17, 19-24, 29-32, 34 and 35 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Crawford et al. (U.S. Patent No. 8,224,768, hereon Crawford). 
In reference to claim 1: Crawford teaches method (Crawford, Abstract) comprising: 
Receiving, at a computer-based tropical cyclone ensemble forecasting system (see Crawford, Fig. 9, unit 100), a plurality of storm forecasts (see Crawford, Fig. 9, from unit 110; receiving forecasts in column 3, lines 35-44 and column 4, lines 34-46) for a particular storm (see Crawford, column 6, lines 2-10, actual track of the hurricane), directly or via one or more intermediaries (such as from forecast centers, unit 110 via the network 600), from a plurality of different storm forecasting agencies (see Crawford, Fig. 9, unit 110, forecast centers are associated with agencies, column 4, lines 17-24); 
Receiving, at the TCEFS (See Crawford, Fig. 9, unit 100, tropical cyclone prediction system), storm-related metadata for a particular storm from an active tropical system data repository system (see Crawford, Fig. 1, column 3, lines 23-44, unit 100 obtains information from weather database and forecaster which is used to produce scaling factors); 
Pairing the storm-related metadata to the plurality of storm forecasts and adjusting the storm forecasts based on the paired storm-related metadata to produce corrected storm forecasts for the particular storm (see Crawford, column 4, lines 2-16, column 6, lines 24-39, and particularly column 6, lines 39-51 where different scaling factors are assigned to difference model tracks from a single forecast center or agency, which amounts to adjusting the storm forecasts from the single forecast center or agency to form a “corrected storm forecast”, since assigning weights to the different tracks within a single center’s forecast is separate from the other centers’ predictions and only affects that one center’s prediction, rather than being a part of the further step of blending the predictions of different forecast centers); and 
Producing an ideal blended storm forecast for the particular storm based on the corrected storm forecasts (see Crawford, column 5, line 34 to column 6, line 39, weighting the corrected storm forecasts with scaling factors amounts to blending them to produce an ideal blended storm forecast by combining the predictions of different forecast centers); and 
Enabling a user to view and/or access information about at least the ideal blended storm forecast at a user interface (see Crawford, Fig. 9, units 666 and 669, and unit 100, and also column 11, lines 27-39). 
With regard to claim 2: Crawford further teaches that each storm forecast for a particular storm represents a weather prediction created by integrating a mathematical representation of physical equations governing the atmosphere forward in time from start point of initial meteorological conditions (see Crawford, column 12, lines 25-65, and Fig. 8). 
With regard to clam 3: Crawford further teaches that receiving the plurality of storm forecasts for the particular storm comprises: periodically querying for new storm forecast data from a plurality of forecast system collector instances of the TCEFS (see Crawford, column 2, lines 42-58 and column 3, lines 23-33), wherein each forecast system collector instance corresponds to a different storm forecasting agency and is particularly configured to behave according to requirements and/or characteristics of the corresponding weather agency (see Crawford, column 4, lines 17-36); and processing each received storm forecast with a particular one of a plurality of forecast system processor instances (see Crawford, column 4, lines 17-51), wherein each forecast system processor instance corresponds to one of the forecast system collector instances (see Crawford, column 4, lines 30-34).
With regard to claim 5: Crawford further teaches that that the method comprising: resolving disparities between and among the storm forecasts by leveraging commonalities in the storm forecasts and/or metadata to eliminate one or more of the disparities (see Crawford, column 11, lines 32-39, convergence of forecasts from 110 resolves disparities among forecast centers, uncertainty estimates).  
With regard to claim 6: Crawford further teaches that the method comprising: categorizing the metadata with an active tropical systems metadata processor of the TCEFS (see Crawford, column 12, lines 11-24).
With regard to claim 7: Crawford further teaches that the pairing comprises resolving conflicts, filling in missing information, and/or consolidating duplicated information between and among the storm forecasts and the storm-related metadata (see Crawford, column 11, lines 27-56, as forecasts are issued with uncertainty or error estimate, that would constitute missing or conflicting type information). 
With regard to claim 8: Crawford further teaches the pairing comprises identifying common features or characteristics across the different data sets to identify which data sets relate to the same tropical cyclones (see Crawford, column 11, lines 27-59).
With regard to claim 14: Crawford further discloses that the ideal blended storm forecast is influenced by one or more skill scores (label indicators would be considered skill scores) assigned to each respective one of the plurality of storm forecasts in forecasting the characteristics of a currently active storm (see Crawford, column 4, lines 52-66). 
With regard to claim 15: Crawford further discloses that enabling the user to view and/or access information about at least the ideal blended storm forecast at the user interfaces (see Crawford, Fig. 1, unit 140): enabling the user to toggle between track forecasts, bias corrected tracks, wind speed forecasts, raw tracks, the ideal blended storm forecasts, and historical data for the storm and/or enabling the user to specify different forecast hours for viewing (see Crawford, column 3, lines 33-56); and/or enabling the user to view all ensemble tracks or select a particular one of the ensemble tracks (see Crawford,  column 3, lines 46-59). 
With regard to claim 16: Crawford further teaches that one or more of the plurality of storm forecasts are received via a storm forecast distribution repository (see Crawford, Fig. 1, unit 130). 
With regard to claim 17: Crawford further teaches that the user interface is a graphical user interface or a non-graphical user interface via an application programming interface (API) (see Crawford, column 15, lines 6-15, and Fig. 9, unit 666, user interface).  
With regard to claim 19: Crawford further teaches discloses that the TCEFS (see Crawford, Fig. 9, unit 110, forecast centers) comprises: a computer-based processor as unit 110 is capable of providing current ensembles of model tracks from various forecast centers , and a computer-based memory coupled to the computer-based processor (which would have been a necessary feature), wherein the computer-based memory stores instructions which, when executed by the computer-based processor, cause the computer-based processor to: pair the storm-related metadata to the plurality of storm forecasts; adjust the storm forecasts based on the paired storm-related metadata and the other forecast data to produce the corrected storm forecasts; produce the ideal blended storm forecast based on the corrected storm forecasts; and enable the user to view and/or access information about at least the ideal blended storm forecast at the user interfaces (see Crawford, Fig. 9, unit 140 similar arrangement for the end user). 
In reference to claim 20: see the analysis in reference to claim 1 and the hardware configuration in Crawford, Fig. 9. 
With regard to claim 21: see the analysis with regard to claim 3, and the hardware arrangement in Crawford, Fig. 9.
With regard to claim 22: Crawford further discloses that the computer-based processor is further configured to resolve disparities between and among the storm forecasts by leveraging commonalities in the storm forecasts and/or the metadata to eliminate one or more of the disparities (see Crawford, column 11, lines 32-39, convergence of forecasts from 110 resolves disparities among forecast centers, uncertainty estimates). 
With regard to claim 23: see the analysis with regard to claim 6 of the method claim in view of the hardware implementation in Fig. 9 of Crawford.
With regard to claim 24: see the analysis with regard to claim 7 of the method claim in view of the hardware implementation in Fig. 9 of Crawford.
With regard to claim 29: see the analysis with regard to claim 14 of the method claim in view of the hardware implementation in Fig. 9 of Crawford. 
With regard to claim 30: see the analysis with regard to claim 15 of the method claim in view of the hardware implementation in Fig. 9 of Crawford. 
With regard to claim 31: see the analysis with regard to claim 16 of the method claim in view of the hardware implementation in Fig. 9 of Crawford. 
With regard to claim 32: see the analysis with regard to claim 17 of the method claim above. 
In reference to claims 34 and 35: see the analysis in reference to claim 1 in view of Fig. 9 of Crawford computer network arrangement. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford. 
In reference to claim 4: Crawford further disclose that the method includes providing tropical cyclone data from each forecasting centers (see Crawford, Fig. 9, unit 110 forecast centers, to tropical cyclone prediction system 100); however, Crawford does not explicitly disclose, for each metadata or data file received at the prediction ensemble forecasting system (TCEFS), whether the file size is zero; and if the file size is determined to be zero, then suspending computer-related operation with respect to that file. However, considering today’s processors design having a feature of out-of-order execution, or formally known as dynamic execution, the central processor or the processor unit would work based on the availability of data variables or units (in the instant application data file which are collection of variables, or data values), the processor would execute based on availability of input data and execution unit. If there is no available value or variable to act on, it would go to the next execution order, in other words, the action for that actual thread with zero input would have been already been terminated. All network based processing systems are designed based on dynamic execution method or system.   
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the processor noted in Crawford would have been a dynamic execution processor as the concept was implemented in processors used in a network environment as networked computers disclosed in Crawford would have required dynamic execution systems. 
With regard to claims 18 and 33: Crawford further teaches that the plurality of storm forecasts come from subset of the plurality of different storm forecasting agencies (see Crawford, column 4, lines 17-43); however, it does not explicitly talk about the storm-related metadata coming from a second subset of the plurality of different storm forecasting agencies that is different than the first subset. 
Considering these arrangement in view of the subsets noted in Crawford, the sourcing of these agencies would not have made a difference as viewed by a person of an ordinary skill in the art because the subset of forecasting agencies arrangement would have been a design or an implementation choice as the source of the metadata would not have a difference in the forecasting outcome since both the instant application and Crawford use multiple agencies to create a blended forecasting of cyclones. 
Claims not rejected over prior art
Claims 9-13 and 25-28 are not anticipated or rendered obvious by Crawford or any of the references considered.
With regard to claims 9 and 25: Crawford does not disclose “extracting raw tropical cyclone ensemble forecast data related to each of the plurality storm forecasts from a relational database; and correcting initial intensity estimates for central minimum pressure of each of the tropical cyclones represented in the extracted raw tropical cyclone ensemble forecast data (see Crawford, column 11, lines 27-39, uncertainty provides a correction factor).” 
With regard to claims 10 and 26: Crawford does not disclose “correcting a tendency in each of the plurality of storm forecasts to under-predict intensification; and calculating new maximum sustained wind speeds for each of the plurality of storm forecasts based on a relationship between central minimum pressure-to-maximum near-surface sustained wind.”
With regard to claim 11-13: Crawford does not disclose “obtaining a full suite of the adjusted storm forecasts and actual observations of one or more storm characteristics over a period of time; for each active storm, comparing each of the individual storm forecasts' historical forecast data to the actual observations of the one or more storm characteristics; and calculating one or more errors metrics based on the comparison.”
With regard to claim 27-28: Crawford does not disclose “...for each active storm, comparing each of the individual storm forecasts' historical forecast data to the actual observations of the one or more storm characteristics; and calculating one or more errors metrics based on the comparison; and selecting which adjusted version of the plurality of storm forecasts to include in a blended forecast based on the one or more error metrics, or calculating weights to assign each in a blended forecast based on the one or more error metrics.
Response to Argument
Appellants’ arguments filed on June 24, 2021 have been fully considered but they are not persuasive for the reasons noted below. The rejection of claims 1-35 under 35 U.S.C. 101 as the claimed invention is directed to abstract idea without significantly more has been maintained for the reasons noted above and further explained below.
Appellants argued that “.... the claims do not recite mathematical concepts or mental processes ... even if the claims somehow did recite a mathematical concept or mental process, the claims recites additional elements that integrate any such mathematical concept or mental process into a practical application, and ... even if the claims somehow did recite a mathematical concept or mental process without integrating the mathematical concept or mental process into a practical application, the claims have an additional element or combination of elements that are not well-understood, routine, conventional activity in the field (and, in any event, the office action failed to set forth, and provide the requisite express support for, a contrary conclusion).
The applicant submits that the independent claims (and the claims that depend from them) should be deemed eligible for patent protection under 35 U.S.C. §101 for at least these reasons” (see Appeals Brief, page 9, paragraphs 2-5). 
The Examiner respectfully disagrees for the following reason(s). The phrase “producing an ideal blended storm forecast” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematical computations but for the recitation of generic computer components. That is, other than reciting generic computer and network components, nothing in the claim precludes the steps from practically being performed in the mind and/or being mathematical computational concept. The recited blending of forecasts could be as simple as mentally averaging two predicted tracks from two forecast centers and concluding that the storm track will lie between them. The disclosed invention may involve large volumes of data and complex mathematical manipulations, but the claimed invention does not require this.  In the instant claims, there is no specific method that necessarily requires more than a simple thought process or simple mathematical calculation. 
Examiner notes that Appellants argued further that “"[a] claim does not recite a mathematical concept (1.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept, “ and further argued that “this line of reasoning is similar to line or reasoning that was applied by the Patent Trial and Appeal Board (PTAB) last year in Appeal No. 2019-003159 (based on application no. 14/381,400, now US Patent No. 10,488,538). In that appeal decision, the PTAB reversed the examiner's rejection under 35 U.S.C. §101 finding that although a certain claim limitation "may be based on mathematical concepts, the mathematical concepts are not recited in the claims." (Decision on Appeal p. 7-8). Likewise, in the present application, to the extent any of the foregoing claim limitations may be based on or involve mathematical concepts, those mathematical concepts are not recited in the claims.” (See Appeal Brief, page 10, second and third paragraph). 
The is not persuasive, since the present claims are not related to the claims considered by the PTAB in the above appeal, and that decision has no bearing on whether the present claims recite a mental process or a mathematical concept.
Appellants further argued that “... When read in light the Specification, the claimed “identifying a particular inference algorithm’ is difficult and challenging for non-experts due to their computational complexity. As such, we conclude that one of ordinary skill in the art would not find it practical to perform the aforementioned ‘identifying’ step mentally,” (see Appeal Brief, page 12, fifth paragraph). 
However, this argument assumes computational complexity which is not recited or required by the claim.  The recited blending of forecasts could be as simple as mentally averaging two predicted tracks from two forecast centers and concluding that the storm track will lie between them. The disclosed invention may involve large volumes of data and complex mathematical manipulations, but the claimed invention does not require this.  This claim reads on or covers performance of the limitation in the mind and/or mathematical computational concept because pairing similar data and finding similar trend or producing “ideal blended storm forecast...” reads on human thought process and/or a mathematical computational concept. Other than reciting “enabling a user to view and/or access information” on some form of screen or monitor per se, it is considered an abstract concept.  Further, nothing in the claim so far precludes the step from practically being performed in the mind and/or considered as a mathematical computational concept. Therefore, the instant claim 1 is directed to an abstract idea without significantly more. 
Appellants argued that “...The plain language of the claims states that the claims are directed to the practical application of creating a blended storm forecast based on corrections made using two sources of data. This represents an improvement in at least the technical field of storm forecasting. As discussed above, the improvement provides, in various implementations, for speed and scale, avoidance of human bias error, inclusion of data that a skilled person might not consider to be relevant and/or predictive, inclusion of predictor variables that a skilled person might erroneously discard, streamlining and scaling, cost-effectiveness, as well as order and precision impossible for a human. The claims, as a whole, is more than a drafting effort to monopolize any abstract ideas that might be present in the claims (see Appeal Brief, page 13, and third paragraph). 
The examiner agrees that the claims are directed to creating a blended storm forecast based on corrections made using two sources of data, but views this as an abstract idea that would be monopolized by the claims, rather than as a particular practical application by virtue of it being a specific improvement to the technological field.  For instance, setting aside the recited generic computer components, it appears that claim 1 would be infringed by a meteorologist looking at two predicted storm tracks approaching Florida, mentally adjusting them to the east based on knowledge about the storm, and then averaging the landfalls predicted by each to form a prediction of where on the coast the storm will land.  This is the mental process and/or mathematical calculation that would be monopolized by the claim.  This may result in an improved storm forecast, but the claim does not recite sufficient additional elements to integrate the claim into a practical application that applies this kind of mental process in a particular way, with a particular machine, a particular real-world transformation, or a particular kind of metadata adjustment or forecast blending.  In particular, it does not define particular data to be included that a skilled person might not consider to be relevant and/or predictive, or particular predictive variables to be included that a skilled person might erroneously discard, or any particular details which imply an order and precision which is impossible for a human to achieve.  For these reasons, this claim is viewed as monopolizing an abstract idea rather than being integrated into a particular practical application by virtue of being a specific improvement to the technological field.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Osuri et al. (JOAMAC Publication, “Real-Time Track Prediction of Tropical Cyclones over the North Indian Ocean Using the ARW Model”) discloses a study of operational capability of ARW model in predicting Tropical Cyclones over Indian Ocean. 
Klotzbach et al. (Research Gate Publication, “SEASONAL FORECASTING OF TROPICAL CYCLONES”) disclose a method of improved data analysis package and numerical forecast model. 
Ramarao et al. (U.S. Patent No. 9,807,550) discloses system and technique for presenting and providing weather condition information to an end user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857